DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 1/20/2021.
Claims 1-7 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/20/2021 and 2/28/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, and 10 of U.S. Patent No. 10,936,896. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claim 1 is used as an example in the table below:
US Application No., 17/248,322
US. Patent No., 10,936,896
1. An image processing apparatus comprising: a processor that acquires document image data that is generated by reading an original document and recognizes character strings that are included in the document image data through character recognition, 
1. An image processing apparatus comprising: a processor that acquires document image data that is generated by reading an original document, recognizes character strings that are included in the document image data through character recognition, 
wherein the processor selects, as an issuing date of the original document, date information that includes time information from among a plurality of date information pieces in a case in which the plurality of date information pieces are extracted from the character strings.
distinguishes a type of the original document on the basis of the character strings included in the document image data, selects, as an issuing date of the original document, date information that includes time information from a plurality of date information pieces in a case in which the plurality of date information pieces are extracted from the character strings, 

and selects, from the plurality of date information pieces, date information as the issuing date of the original document in accordance with the type of the original document in a case in which no date information that includes the time information has been extracted from the character strings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0351913 to Chen et al. (hereafter, “Chen”).
With regard to claim 1 Chen teaches an image processing apparatus (document content parsing system and method – paragraph [0001], [0040]) comprising: a processor that acquires document image data that is generated by reading an original document (paragraph [0040] where a photo copy/invoice is scanned by a scanner) and recognizes character strings that are included in the document image data through character recognition (parsing system received these images and field values are recognized/parsed, paragraph [0040]), wherein the processor selects, as an issuing date of the original document (extracting character blocks, page 3 paragraph [0041] and paragraph [0141]), date information [that includes time information] from among a plurality of date information pieces in a case in which the plurality of date information pieces are extracted from the character strings (paragraphs [0141, 0150 and 0172). However, Chen does not expressly teach that date information includes time information. Chen teaches as illustrated in Fig. 18 and paragraphs [0150 and 0172] that text segments are inputted are classified as target field before they are extracted as possible field value for validation. These field include variety of entries on the invoice. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Chen’s reference to include a time field on the invoice. The suggestion/motivation for doing so would have been that any person issuing the invoice may add a timestamp on the invoice for it to be processed/recognized later as it is being extracted/parsed. Chen teaches at paragraph [0150] that “[t]he field value validation is based on the prior-knowledge about the field value, such as the invoice number, account number and purchase order number that usually contain digits, the invoice date and due date follows the specific date format, the invoice terms usually contain specific keywords, etc.”. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to obtain the invention as specified in claim 1. 
With regards to claims 4-5 Chen teaches wherein the processor does not extract date information that is described along with a character string that limits a period/ newer than date and time of generation of the document image data. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Chen’s reference to include a period that defines keywords like until, expire, before, etc. The suggestion/motivation for doing so would have been that any person issuing the invoice may add a timestamp/other keyword definitions on the invoice for it to be processed/recognized later as it is being extracted/parsed. Chen teaches at paragraph [0150] that “[t]he field value validation is based on the prior-knowledge about the field value, such as the invoice number, account number and purchase order number that usually contain digits, the invoice date and due date follows the specific date format, the invoice terms usually contain specific keywords, etc.”.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to obtain the invention as specified in claims 7-8. 
With regard to claim 7, claim 7 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 7, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0351913 to Chen et al. (hereafter, “Chen”) in combination with US 2005/0195446 to Kasatani.
With regard to claim 6 Chen teaches an image processing apparatus according to claim 1. However, Chen does not expressly wherein the processor causes a display unit to display a file name that includes the issuing date as a file name of the document image data. Kasatani teaches display a file name that includes the issuing date as a file name of the document image data (paragraphs [0209, 0211, 0243, and 0247]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Chen’s reference. The suggestion/motivation for doing so would have been to have each print condition include a ‘name’ for identifying the print condition when displaying the print condition, for example, as suggested by Kasatani at paragraphs [0209-0210].
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Kasatani with Chen obtain the invention as specified in claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claims 1-3, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0118569 to Kishi, et al. (hereafter, “Kishi”).
With regard to claim 1 Kishi discloses an image processing apparatus (Figs. 1 and 2) comprising: a processor that acquires document image data that is generated by reading an original document and recognizes character strings that are included in the document image data through character recognition (image scanning apparatus 200, document storage 300, document scanning 201, document data generation at 202, document information detection 203, and so on, paragraph [0060]), wherein the processor selects, as an issuing date of the original document, date information that includes time information from among a plurality of date information pieces in a case in which the plurality of date information pieces are extracted from the character strings (paragraph [0060] where “document information detection unit 203 and detected information determination unit 204 detect the type (contract document, receipt, etc.) of document and document information such as date of creation of the document and the like. The document information detection unit 203 and detected information determination unit 204 detect document information by analyzing image data in cooperation with each other…The technique using the OCR detects character strings that specify the document type from bitmap data, and determines the document type and date of creation based on the size, position, the number of times of appearance, and the like of the detected character strings.”).
With regard to claims 2 and 3, Kishi discloses wherein the processor distinguishes the time information that is described with the date information in one line or continuous two lines, and on the basis of a combination of a used symbol and numbers (paragraph [0060], Figures 1-4).
With regard to claim 6 Kishi discloses wherein the processor causes a display unit to display a file name that includes the issuing date as a file name of the document image data (paragraph [0041], Fig. 19, element 997).
With regard to claim 7, claim 7 is rejected same as claim 1B and the arguments similar to that presented above for claim 1 are equally applicable to claim 7, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669